 Case:20-13146-KHT Doc#:8 Filed:05/08/20                Entered:05/08/20 16:23:46 Page1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                                        )
                                              )       Case No. 20-13146-KHT
LIQUID COLLECTIVE LLC                         )
                                              )       Chapter 11
                                              )
Debtor.                                       )

                   APPLICATION TO EMPLOY BANKRUPTCY COUNSEL

          The Debtor, Liquid Collective (the “Debtor”), by and through its counsel, Michael J. Davis
 of the Davis Law Group LLC (“DLG”) , states its Application to Employ Bankruptcy Counsel as
 follows:
          1. The Debtor filed its Voluntary Petition pursuant to Chapter 11 of the Bankruptcy Code
 on May 7, 2020 (the “Petition Date”).
          2. The Debtor continues in possession of its property and is operating and managing its
 business, as debtor-in-possession, pursuant to Bankruptcy Code §§ 1107 and 1108.
          3. The Debtor is a Massachusetts LLC with operations in Denver, Colorado that
 primarily operates in the Wine and Distilled Beverages business / industry within the Wholesale
 Trade - Nondurable Goods sector, more specifically launching a brand of alcoholic seltzer
 branded “Sup!”. The Company is 2 years old and has been developing products in the hard
 seltzer category during that time.
          4. The Debtor’s bankruptcy filing was prompted by the failure of the producer of the Sup!
 Product Milwaukee Brewing Company (“MBC”) to provide product pursuant to a contract between
 the Debtor and MBC. The failure to deliver the product has created a dispute which has impacted
 both the payables and the receivables of the Debtor which needs to be restructured. enforcement of
 a large judgment by a judgment creditor. Until that restructure occurs, the Debtor needs relied from
 its current cost structure.
          5. In connection with all matters required of the Debtor under the Bankruptcy Code, the
 Debtor desires to employ the services of DLG, a firm of attorneys admitted to practice in this Court.
 DLG's offices are located at 730 17th St, 9th Floor, Denver, Colo. 80202.
          6. The Debtor has selected DLG for the reason that it has had considerable experience in
 matters of this character, and the Debtor believes that DLG is well qualified to represent it in this
 case.
          7. The professional services that DLG is to render include:
Case:20-13146-KHT Doc#:8 Filed:05/08/20                 Entered:05/08/20 16:23:46 Page2 of 6



                a.     To provide the Debtor with legal advice with respect to their powers and
                       duties;
                b.      To aid the Debtor in the development of a plan of reorganization
                        under Chapter 11;

                c.     To file the necessary petitions, pleadings, reports, and actions which may be
                       required under Chapter 11;
                d.     To take necessary actions to enjoin and stay until final decree herein
                       continuation of pending proceedings and to enjoin and stay until final decree
                       herein commencement of lien foreclosure proceedings and all matters as
                       may be provided under 11 U.S.C. § 362; and
                e.     To perform all other legal services for the Debtor which may be necessary
                       herein.
       8. It is necessary for the Debtor to employ an attorney for such professional services.
       9. To the best of Debtor’s and DLG’s knowledge, DLG has no connection or relationship
with creditors and is disinterested as defined in the Code. See Affidavit of Counsel attached hereto
as Exhibit A. DLG does note that it represents Winthrop Intelligence LLC in separate litigation
unrelated to this proceeding or Liquid Collective. The preliminary draft of the Schedules and
Statement of Financial Affairs have been prepared for both the Debtor and Winthrop which do not
show any potential issues between Winthrop and the Debtor.
       10. DLG represents no interest adverse to the estate in the matter upon which it is to be
engaged for the Debtor, and its employment is in the best interests of the estate.
       11. The Debtor desires to employ DLG under a general retainer because of the extensive
legal services required. A schedule of the hourly rates currently charged by DLG is attached hereto
as Exhibit B.
       12. No committee of creditors has been appointed or designated herein, and no notice need
be given of the appointment of DLG.
       13. DLG was paid a retainer by the Debtor in the amount of $12,000. A separate
application is being filed for approval of the retainer on notice to creditors.
Case:20-13146-KHT Doc#:8 Filed:05/08/20              Entered:05/08/20 16:23:46 Page3 of 6



       WHEREFORE, the Debtor respectfully requests that it be authorized to employ and appoint
DLG to represent it as the Debtor and Debtor-in-Possession in this case under Chapter 11 of the
Bankruptcy Code nunc pro tunc to the Petition Date, and for such further and additional relief as
the Court may deem proper.

      Submitted this 8th day of May, 2020.

                                                   /s/ Michael J. Davis
                                                   Attorneys for Debtor
                                                   Michael J. Davis, #44287
                                                   Davis Law Group LLC
                                                   2255 Sheridan Blvd.
                                                   St. C272
                                                   Denver, CO 80214
                                                   Ph: (720)361-6036
                                                   Fax: (720)368-5262
                                                   mdavis@mjdavislaw.com
 Case:20-13146-KHT Doc#:8 Filed:05/08/20                  Entered:05/08/20 16:23:46 Page4 of 6

                                             EXHIBIT A

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                         )
                                               )       Case No. 20-13146-KHT
LIQUID COLLECTIVE LLC                          )
                                               )       Chapter 11
                                               )
Debtor.                                        )

                           VERIFIED STATEMENT OF ATTORNEY

          1.     I am the principal of Davis Law Group LLC (the “Firm”).
          2.     The Firm are attorneys and counselors of law duly admitted to the practice of law
 in the State of Colorado and this Court.
          3.    The Firm's offices for the practice of law are located at 730 17th Street, 9th Floor,
 Denver, Colo. with their mailing address being 2255 Sheridan Blvd., St C272, Edgewater, Colo.
 80214.
          4.       The Firm does not represent any party in interest adverse to the interest of the
 Debtor. The Firm does not represent any creditor, shareholder, officer, or director of the Debtor
 except as disclosed in the Application with the exception of the Firm representing Winthrop
 Intelligence LLC in litigation in Colorado Federal Court unrelated to the Debtor. The Firm is
 disinterested as defined by 11 U.S.C. Section 101(14) and does not have or represent an interest
 materially adverse to the interest of the estate or of any class of creditors.
          5.      The Firm is not aware of any other connection with the Debtor, creditors, or any
 other party in interest, their respective attorneys and accountants, the United States Trustee, or any
 person employed in the Office of the United States Trustee except as disclosed in the Application.
          6.     The statements contained in the Application to Employ Bankruptcy Counsel are
 true and correct to the best of our knowledge and belief.

                                                        /s/ Michael J. Davis
                                                        Michael J. Davis
 Case:20-13146-KHT Doc#:8 Filed:05/08/20              Entered:05/08/20 16:23:46 Page5 of 6



                                          EXHIBIT B

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

IN RE:                                     )
                                           )       Case No. 20-13146-KHT
LIQUID COLLECTIVE LLC                      )
                                           )       Chapter 11
                                           )
Debtor.                                    )


                             SCHEDULE OF DLG’S HOURLY RATES

 The professionals’ rates for the services referenced in the Application to Employ Bankruptcy
 Counsel are as follows:

          Michael J. Davis            $375 per hour
          Paralegals                  $130 per hour
Case:20-13146-KHT Doc#:8 Filed:05/08/20             Entered:05/08/20 16:23:46 Page6 of 6

                               CERTIFICATE OF SERVICE

       The undersigned certifies that on May 8, 2020, I served by ECF a copy of the
APPLICATION TO EMPLOY BANKRUPTCY COUNSEL on all parties against whom
relief is sought and those otherwise entitled to service pursuant to FED.R.BANKR.P. and these
L.B.R. at the following addresses:

Samuel Boughner Samuel.Boughner@usdoj.gov
US Trustee    USTPRegion19.DV.ECF@usdoj.gov


                                             /s/ Michael J. Davis
